Citation Nr: 1630990	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-10 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for hypertension (HTN), to include as secondary to service-connected diabetes mellitus 2 (DMII).

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected DMII.


REPRESENTATION

Veteran represented by:	 The American Legion


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army on active duty during the Vietnam Era from September 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which denied the Veteran's claim for entitlement to service connection for hypertension, to include as secondary to his service-connected diabetes mellitus 2 (DMII).  Also on appeal is a June 2010 rating decision of the RO which denied the Veteran's claim for entitlement to service connection for erectile dysfunction, to include as secondary to his service-connected diabetes mellitus 2 (DMII).  

In his April 2012 Appeal (VA Form 9), the Veteran requested a videoconference hearing before the Board.  However, he withdrew his request for a hearing in September 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ previously sought medical opinions regarding whether the HTN and ED were caused or aggravated by the service-connected DMII.  The examiner, however, exclusively uses as rationale the date of diagnosis for DMII versus that of the Veteran's HTN and ED.  This also is the basis of the examiner's opinion regarding aggravation.  The Board finds that the opinion rationale inadequate as the examiner did not fully consider the medical and lay evidence, to include considering whether the DMII is currently aggravating the HTN and ED regardless of the date of onset of the various disabilities.  Further, the Board finds that an opinion is necessary regarding whether the HTN is due to the Veteran's presumed herbicide exposure; based on the Veteran's service, the Veteran is presumed to have been exposed to herbicides.  See 38 C.F.R. §§ 3.307, 3.309.

Upon remand, the AOJ should also obtain updated VA treatment records.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  After completing directive (1), the Veteran should be scheduled for an appropriate VA examination so as to determine whether the Veteran's HTN and/or ED is caused or aggravated by the service-connected DMII.  The examiner should also address whether the HTN is due to the presumed herbicide exposure.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should address the following:

(a)  Is it at least as likely (50 percent or greater probability as not that currently diagnosed HTN is due to presumed herbicide exposure during service?  

(b)  Is it at least as likely as not that currently diagnosed HTN and/or ED is caused or aggravated by service-connected DMII?

The rationale for all opinions offered should be provided.   In providing the opinion, the examiner should consider all the medical and lay evidence of record, to include evaluating whether the DMII disease process began prior to documented medical diagnosis.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If either claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

